Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on December 20, 2011 Securities Act File No. 333-94671 Investment Company Act File No. 811-09781 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 33 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 33 [X] PFS Funds (Exact Name of Registrant as Specified in Charter) 1939 Friendship Drive, Suite C, El Cajon, California 92020 (Address of Principal Executive Offices, Zip Code) Registrant's Telephone Number, including Area Code: (619) 588-9700 CT Corporation 155 Federal St., Suite 700, Boston, MA 02110 (Name and Address of Agent for Service) With Copies to : Ross Provence John H. Lively PFS Funds The Law Offices of John H. Lively & Associates, Inc. 1939 Friendship Drive, Suite C A member firm of the 1940 Act Law Group TM El Cajon, California 92020 2031 West 141 st Terrace, Suite 119 Leawood, KS 64224 It is proposed that this filing will become effective: [ ] immediately upon filing pursuant to paragraph (b); [X] on December 21, 2011 pursuant to paragraph (b); [ ] 60 days after filing pursuant to paragraph (a)(1); [ ] on (date) pursuant to paragraph (a)(1); [ ] 75 days after filing pursuant to paragraph (a)(2); or [ ] on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PART A FORM N-1A PROSPECTUS Christopher Weil & Company Core Investment Fund (CWCFX) Christopher Weil & Company Global Dividend Fund (CWGDX) For Investors Seeking Long-Term Capital Appreciation Prospectus December 21, 2011 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved of these securities, nor has the Commission determined that this Prospectus is complete or accurate. Any representation to the contrary is a criminal offense. CHRISTOPHER WEIL & COMPANY, INC. 12555 High Bluff Drive, Suite 180, San Diego, CA 92130, Tel.: 858.724.6040, Fax: 858.724.6080, www.cweil.com Registered Investment Advisor  Member FINRA/SIPC Table of Contents Summary Section Christopher Weil & Company Core Investment Fund Investment Objective 1 Fees and Expenses of the Core Investment Fund 1 The Principal Investment Strategy of the Core Investment Fund. 1 The Principal Risks of Investing in the Core Investment Fund 2 Performance History 3 Management 4 Christopher Weil & Company Global Dividend Fund Investment Objective 5 Fees and Expenses of the Global Dividend Fund 5 The Principal Investment Strategy of the Global Dividend Fund. 5 The Principal Risks of Investing in the Global Dividend Fund 6 Performance History 7 Management 8 Purchase and Sale of Fund Shares 9 Tax Information 9 Payments to Broker-Dealers and Other Financial Intermediaries 9 Investment Objective, Principal Investment Strategies, Related Risks, and Disclosure of Portfolio Holdings Investment Objectives 10 The Investment Selection Process Used by the Core Investment Fund 10 The Investment Selection Process Used by the Global Dividend Fund 11 The Principal Risks of Investing in the Funds 11 Portfolio Holdings Disclosure 13 Management The Investment Adviser 14 The Sub-Adviser 15 Shareholder Information Pricing of Fund Shares 15 Customer Identification Program 16 Investing in the Funds 16 Investments Made Through Brokerage Firms or Other Financial Institutions 16 Minimum Investments 16 Types of Account Ownership 17 Instructions For Opening and Adding to an Account 17 Telephone and Wire Transactions 18 Tax-Deferred Plans 18 Types of Tax-Deferred Accounts 19 Automatic Investment Plans 19 Dividend Reinvestment 20 Instructions For Selling Fund Shares 20 Additional Redemption Information 21 Shareholder Communications 22 Dividends and Distributions 22 Market Timing 22 Taxes 23 Privacy Policy 24 Other Fund Service Providers 25 Summary Section - Christopher Weil & Company Core Investment Fund Investment Objective The Christopher Weil & Company Core Investment Fund ("Core Investment Fund") seeks long- term capital appreciation. Fees and Expenses of the Core Investment Fund The following table describes the expenses and fees that you may pay if you buy and hold shares of the Core Investment Fund. Shareholder Fees (fees paid directly from your investment) Redemption Fees (as a percentage of the amount redeemed) 2.00 % On shares sold after holding them for 90 days or less. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00 % Distribution 12b-1 Fees 0.00 % Other Expenses 0.50 % Acquired Fund Fees and Expense % Total Annual Fund Operating Expenses 1.52 % Expense Example The following example is intended to help you compare the cost of investing in the Core Investment Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Core Investment Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% annual return each year and that the Core Investment Fund's operating expenses remain the same each year. Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years $ 155 $ 480 Portfolio Turnover The Core Investment Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover may lead to higher transaction costs and may result in higher taxes when Core Investment Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund's performance. The Principal Investment Strategy of the Core Investment Fund The Core Investment Fund seeks to achieve long-term capital appreciation by investing in undervalued equity securities. Under normal market conditions the Core Investment Fund invests primarily in common stocks of companies with market capitalizations of $1 billion or more. The Core Investment Fund may also invest in other types of equity securities, such as preferred securities. The Core Investment Fund will normally hold a core position of between 25 and 40 securities. From time to time, the Core Investment Fund may invest more than 20% of its assets in a particular sector. The Core Investment Fund's investment adviser (the "Adviser"), Christopher Weil & Company, Inc., uses fundamental analysis to identify securities the Adviser believes are trading at a discount to their estimated value. The Adviser considers both fundamentals and technical factors when identifying Prospectus 1 investment opportunities. These considerations may include a company trading at or near its current low, a low debt level or high interest coverage, a low price-to-earnings ratio, a low price-to-book ratio, the company's free cash flow, the company's dividend yield, and the company's return on equity. The Adviser also seeks to invest in companies that have a defensible competitive advantage, relevant products, competent and shareholder-oriented management, and growth. Although tending to focus on U.S. companies, the Adviser may also invest in foreign companies with these attributes. The Core Investment Fund's foreign investments, if any, consist primarily of depositary receipts ("DRs"). DRs are certificates issued by a U.S. bank that represent a certain amount of shares of a foreign company on a foreign or U.S. based stock exchange. The Core Investment Fund may also invest up to 25% of its net assets in securities of companies located in emerging markets. The Adviser sells or reduces the Core Investment Fund's position in a security (1) when it reaches the Adviser's estimate of its fair value, (2) when its economic fundamentals have deteriorated, (3) when technical factors point toward continued selling pressure for an extended period or (4) when the facts underlying the decision to put the security in the Core Investment Fund's portfolio have changed. The Core Investment Fund may engage in option transactions involving securities and stock indices in order to gain exposure to particular securities or markets, in connection with hedging transactions, or to try to enhance returns. Although the Adviser intends to invest primarily in equity securities, it may also invest the Fund's assets in fixed income securities. The Fund may hold all or a portion of its assets in cash or cash-equivalents like money market funds, certificates of deposit, short-term debt obligations, and repurchase agreements, either due to pending investments or when investment opportunities are limited. Under these circumstances, the Fund may not participate in stock market advances or declines to the same extent it would had it remained more fully invested in equity securities. To the extent the Fund holds all or a portion of its assets in cash or cash-equivalents as a temporary defensive position, the Fund will not be pursuing its investment objective. The Principal Risks of Investing in the Core Investment Fund Risks in General. Domestic economic growth and market conditions, interest rate levels, and political events are among the factors affecting the securities markets in which the Core Investment Fund invest. There is risk that these and other factors may adversely affect the Core Investment Fund's performance. The loss of money is a risk of investing in the Core Investment Fund. Risks of Investing in Common Stocks. Overall stock market risks may affect the value of the Core Investment Fund. Factors such as domestic economic growth and market conditions, interest rate levels, and political events affect the securities markets. When the value of the Core Investment Fund's investments goes down, your investment in the Core Investment Fund decreases in value and you could lose money. Risks of Small and Medium Capitalization Companies. The Core Investment Fund invests in the stocks of small and medium capitalization companies, which may subject the Core Investment Fund to additional risks. The earnings and prospects of these companies are more volatile than larger companies. Small and medium capitalization companies may have limited product lines and markets and may experience higher failure rates than do larger companies. Options Risk. The Core Investment Fund may engage in option transactions involving securities and stock indices in order to gain exposure to particular securities or markets, in connection with hedging transactions, or to try to enhance returns. Purchasing and selling of options require additional skills and techniques beyond normal portfolio management. The Core Investment Fund's use Prospectus 2 of options involves risk that such instruments may not work as intended due to unanticipated developments, especially in abnormal market conditions, or if the Adviser makes an error in judgment, or other causes. The use of options may magnify the increase or decrease in the performance of the Core Investment Fund, and may also subject the Core Investment Fund to higher price volatility. Fixed Income Securities Risks. Investing in fixed income securities subjects the Core Investment Fund to interest rate risk and credit risk. Interest rate risk is the risk that increases in interest rates can cause the prices of the Core Investment Fund's investments in fixed income securities to decline. Credit risk is the risk that the issuer of the fixed income securities may not be able to meet interest or principal payments when the securities become due. The Core Investment Fund could lose money or experience a lower rate of return if it holds high-yield securities that are subject to higher credit risks and are less liquid than other fixed income securities. High-yield securities have more credit risk than investment-grade securities. Sector Risks. Sector risk is the possibility that stocks within the same group of industries will decline in price due to sector-specific market or economic developments. If the Adviser invests a significant portion of the Core Investment Fund's assets in a particular sector, the Core Investment Fund is subject to the risk that companies in the same sector are likely to react similarly to adverse legislative or regulatory changes, adverse market conditions, and/or increased competition affecting that market segment. Risks of Investing in Undervalued Securities. Undervalued securities are, by definition, out of favor with investors, and there is no way to predict when, if ever, the securities may return to favor. Therefore, investors should purchase shares of the Core Investment Fund only if they intend to be patient, long-term investors. Foreign Risks. Foreign investments carry potential risks not associated with domestic investments, which may include currency exchange rate fluctuations; political and financial instability; less liquidity and greater volatility; lack of uniform accounting, auditing and financial reporting standards; less government regulation and supervision; increased price volatility; and delays in transaction settlement in some foreign markets. Emerging Market Risk. Investing in securities of companies located or operating in emerging markets generally also is riskier than investing in securities of companies located or operating in developed countries. Emerging market countries may have unstable governments and/or economies that are subject to sudden change. These changes may be magnified by the countries emergent financial markets, resulting in significant volatility to investments in these countries. These countries also may lack the legal, business and social framework to support securities markets. Investment Management Risk. The Adviser's strategy may fail to produce the intended results. Performance History Although past performance of a fund is no guarantee of how it will perform in the future, historical performance may give you some indication of the risk of investing in the Core Investment Fund because it demonstrates how its returns have varied over time. There is no performance information for the Core Investment Fund since the Core Investment Fund has not completed one full calendar year of operation as of the date of this prospectus. Prospectus 3 Management Investment Adviser Christopher Weil & Company, Inc. Co-Portfolio Managers Christopher Weil has co-managed the Core Investment Fund since its inception in 2011. Mr. Weil is the Chairman and Founder of the Adviser. John Wells has co-managed the Core Investment Fund since its inception in 2011. Mr. Wells is the President of the Adviser. For important information about purchase and sale of the Fund's shares, tax information and financial intermediary compensation, please turn to the sections of this prospectus entitled "Purchase and Sale of Shares", "Tax Information," and "Payments to Broker-Dealers and Other Financial Intermediaries" on page 9 of the prospectus. Prospectus 4 Summary Section - Christopher Weil & Company Global Dividend Fund Investment Objective The Christopher Weil & Company Global Dividend Fund ("Global Dividend Fund") seeks long- term capital appreciation. Fees and Expenses of the Global Dividend Fund The following table describes the expenses and fees that you may pay if you buy and hold shares of the Global Dividend Fund. Shareholder Fees (fees paid directly from your investment) Redemption Fees (as a percentage of the amount redeemed) 2.00 % On shares sold after holding them for 90 days or less. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.25 % Distribution 12b-1 Fees 0.00 % Other Expenses 0.50 % Acquired Fund Fees and Expense % Total Annual Fund Operating Expenses 1.76 % Expense Example The following example is intended to help you compare the cost of investing in the Global Dividend Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Global Dividend Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% annual return each year and that the Global Dividend Fund's operating expenses remain the same each year. Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years $ 179 $ 554 Portfolio Turnover The Global Dividend Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Global Dividend Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Global Dividend Fund's performance. The Principal Investment Strategy of the Global Dividend Fund The Global Dividend Fund seeks to achieve long-term capital appreciation by investing in undervalued securities. Under normal market conditions, the Global Dividend Fund invests at least 80%, plus the amount of any borrowings for investment purposes, of its net assets in dividend paying equity securities, such as common stocks, ordinary shares and depositary receipts ("DRs"), of issuers located in a minimum of three countries, which may include the United States. The Fund considers a dividend paying company to be a company whose dividend yield is equal to or higher than 2% at the time of purchase based on the dividend payment over the prior 12 months. Under normal market conditions, the Global Dividend Fund also invests at least 40% of its net assets in depositary receipts ("DRs") or equity securities of foreign issuers who have a demonstrated history of paying dividends. The Global Dividend Fund may also invest up to 25% of its net assets in securities of companies Prospectus 5 located in emerging markets. DRs are certificates issued by a U.S. bank that represent a certain amount of shares of a foreign company on a foreign or U.S. based stock exchange. The Global Dividend Fund may also invest in other types of equity securities, such as preferred securities. From time to time, the Global Dividend Fund may invest a significant portion of its assets in a particular sector or country. The Global Dividend Fund's sub-adviser (the "Sub-Adviser"), Soledad Investment Management, LLC, uses the principles of value investing to analyze and select equity securities for the Global Dividend Fund's investment portfolio. When buying equity securities, the Sub-Adviser uses fundamental analysis to identify securities it believes are trading at a discount to their "intrinsic" value. The Sub-Adviser considers both fundamental and technical factors when identifying investment opportunities. These considerations may include a company trading at or near its current low, a low debt level or high interest coverage, a low price-to-earnings ratio, a low price -to-book ratio, the company's free cash flow, the company's dividend yield, and the company's return on equity. The Sub-Adviser sells or reduces the Global Dividend Fund's position in a security (1) when it reaches the Sub-Adviser's estimate of its "intrinsic" value, (2) when its economic fundamentals have deteriorated, (3) when technical factors point toward continued selling pressure for an extended period or (4) when the facts underlying the decision to put the security in the Global Dividend Fund's portfolio have changed. Although the Sub-adviser intends to invest primarily in equity securities, it may also invest the Global Dividend Fund's assets in fixed income securities. The Sub-Adviser may also use options to pursue its objective. As a temporary defensive measure, the Sub-Adviser may invest a significant portion of the Global Dividend Fund's assets in cash or cash-equivalents such as money-market funds, certificates of deposit and short-term debt obligations. As a result of engaging in these temporary measures, the Fund may not achieve its investment objective. The Principal Risks of Investing in the Global Dividend Fund Risks in General. Domestic economic growth and market conditions, interest rate levels, and political events are among the factors affecting the securities markets of the Global Dividend Fund's investments. There is risk that these and other factors may adversely affect the Global Dividend Fund's performance. The loss of money is a risk of investing in the Global Dividend Fund. Risks of Investing in Common Stocks. Overall stock market risks may affect the value of the Global Dividend Fund. Factors such as domestic economic growth and market conditions, interest rate levels, and political events affect the securities markets. When the value of the Global Dividend Fund's investments goes down, your investment in the Global Dividend Fund decreases in value and you could lose money. Risks of Small and Medium Capitalization Companies. The Global Dividend Fund invests in the stocks of small and medium capitalization companies, which may subject the Global Dividend Fund to additional risks. The earnings and prospects of these companies are more volatile than larger companies. Small and medium capitalization companies may have limited product lines and markets and may experience higher failure rates than do larger companies. Foreign Risks. Foreign investments carry potential risks not associated with domestic investments, which may include currency exchange rate fluctuations; political and financial instability; less liquidity and greater volatility; lack of uniform accounting, auditing and financial reporting standards; less government regulation and supervision; increased price volatility; and delays in transaction settlement in some foreign markets. Prospectus 6 Emerging Market Risk. Investing in securities of companies located or operating in emerging markets generally also is riskier than investing in securities of companies located or operating in developed countries. Emerging market countries may have unstable governments and/or economies that are subject to sudden change. These changes may be magnified by the countries emergent financial markets, resulting in significant volatility to investments in these countries. These countries also may lack the legal, business and social framework to support securities markets. Options Risk . The Global Dividend Fund may engage in option transactions involving securities and stock indices in order to gain exposure to particular securities or markets, in connection with hedging transactions, or to try to enhance returns. Purchasing and selling of options require additional skills and techniques beyond normal portfolio management. The Global Dividend Fund's use of options involves risk that such instruments may not work as intended due to unanticipated developments, especially in abnormal market conditions, or if the Adviser makes an error in judgment, or other causes. The use of options may magnify the increase or decrease in the performance of the Global Dividend Fund, and may also subject the Global Dividend Fund to higher price volatility. Fixed Income Securities Risks. Investing in fixed income securities subjects the Global Dividend Fund to interest rate risk and credit risk. Interest rate risk is the risk that increases in interest rates can cause the prices of the Global Dividend Fund's investments in fixed income securities to decline. Credit risk is the risk that the issuer of the fixed income securities may not be able to meet interest or principal payments when the securities become due. The Global Dividend Fund could lose money or experience a lower rate of return if it holds high-yield securities that are subject to higher credit risks and are less liquid than other fixed income securities. High-yield securities have more credit risk than investment-grade securities. Sector Risks. Sector risk is the possibility that stocks within the same group of industries will decline in price due to sector-specific market or economic developments. If the Sub-Adviser invests a significant portion of the Global Dividend Fund's assets in a particular sector, the Global Dividend Fund is subject to the risk that companies in the same sector are likely to react similarly to adverse legislative or regulatory changes, adverse market conditions, and/or increased competition affecting that market segment. Risks of Investing in Undervalued Securities. Undervalued securities are, by definition, out of favor with investors, and there is no way to predict when, if ever, the securities may return to favor. Therefore, investors should purchase shares of the Global Dividend Fund only if they intend to be patient, long-term investors. Investment Management Risk. The Sub-Adviser's strategy may fail to produce the intended results. Performance History Although past performance of a fund is no guarantee of how it will perform in the future, historical performance may give you some indication of the risk of investing in the Global Dividend Fund because it demonstrates how its returns have varied over time. There is no performance information for the Global Dividend Fund since the Global Dividend Fund has not completed one full calendar year of operation as of the date of this prospectus. Prospectus 7 Management Investment Adviser and Sub-Adviser Christopher Weil & Company, Inc. is the Global Dividend Fund's investment adviser. Soledad Investment Management, LLC is the Global Dividend Fund's sub-adviser. Portfolio Manager Luong Nguyen, CFA has managed the Global Dividend Fund since its inception in 2011. Mr. Nguyen is the Chief Investment Officer of the Sub-Adviser. For important information about purchase and sale of the Fund's shares, tax information and financial intermediary compensation, please turn to the sections of this prospectus entitled "Purchase and Sale of Shares", "Tax Information," and "Payments to Broker-Dealers and Other Financial Intermediaries" on page 9 of the prospectus. Prospectus 8 Christopher Weil & Company Core Investment Fund Christopher Weil & Company Global Dividend Fund (together "the Funds" and each individually, "a Fund") Purchase and Sale of Fund Shares The minimum initial and subsequent investment amounts for various types of accounts offered by the Funds are shown below. Initial Additional Regular Account $ 3,500 $ 100 Automatic Investment Plan $ 3,500 $ 100* IRA Account $ 3,500 $ 100 *An Automatic Investment Plan requires a $100 minimum automatic monthly investment. Shares of the Funds are redeemable. Investors may purchase or redeem Fund shares on any business day through a financial intermediary, by mail (Christopher Weil & Company Funds, c/o Mutual Shareholder Services, 8000 Town Centre Drive, Suite 400, Broadview Heights, Ohio 44147), by wire, or by telephone at 1-888-550-9266. Purchases and redemptions by telephone are permitted only if you have established this option on your account in advance. Tax Information You will generally be subject to federal income tax each year on dividend and distribution payments, as well as on any gain realized when you sell (redeem) or exchange your Fund shares. If you hold Fund shares through a tax-deferred account (such as a retirement plan), you generally will not owe tax until you receive a distribution from the account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Funds through a broker-dealer or other financial intermediary (such as a bank), the Funds and their related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend a Fund over another investment. Ask your salesperson or visit your financial intermediary's web site for more information. Prospectus 9 Investment Objectives, Principal Investment Strategies, Related Risks, and Disclosure of Portfolio Holdings Investment Objectives The Core Investment Fund and the Global Dividend Fund each seek long-term capital apprecia- tion. The objective of each fund is not fundamental and may be changed by the Funds' Board of Trustees without shareholder approval, though shareholders will be provided a minimum 60 days' advance notice of any change in the investment objective of a Fund. The Investment Selection Process Used by the Core Investment Fund The Core Investment Fund's investment adviser, Christopher Weil & Company, Inc. (the "Adviser"), uses fundamental analysis to identify securities the Adviser believes are trading at a discount to their estimated value. The Adviser considers both fundamentals and technical factors when identifying investment opportunities. These considerations may include a company trading at or near its current low, a low debt level or high interest coverage, a low price to earnings ratio, a low price to book ratio, the companys free cash flow, the companys dividend yield, and the companys return on equity. The Adviser also seeks to invest in companies that have a defensible competitive advantage, relevant products, competent and shareholder-oriented management, and growth. Although tending to focus on U.S. companies, the Adviser may also invest in foreign companies with these attributes. The Core Investment Fund's foreign investments, if any, consist primarily of depositary receipts. Depositary receipts are dollar-denominated depositary receipts that, typically, are issued by a United States bank or trust company and represent the deposit with that bank or trust company of a security of a foreign issuer. Depositary receipts are publicly traded on exchanges or over-the-counter in the United States. Depositary receipts are receipts for foreign-based corporations traded in capital markets around the world. Depositary receipts may, or may not, be sponsored by the issuer. There are certain risks and costs associated with investments in un-sponsored depositary receipt programs. Because the issuer is not involved in establishing the program (such programs are often initiated by broker-dealers), the underlying agreement for payment and service is between the depository and the shareholders. Expenses related to the issuance, cancellation and transfer of the depositary receipts, as well as costs of custody and dividend payment services may be passed through, in whole or in part, to shareholders. The availability of regular reports regarding the issuer is also a risk as they may not as readily be available in a timely fashion for review by the Adviser. The Core Investment Fund may also invest up to 25% of its net assets in securities of companies located in emerging markets. The Adviser also uses technical factors to determine appropriate prices for purchases and sales of portfolio securities The Adviser sells or reduces the Core Investment Fund's position in a security (1) when it reaches the Adviser's estimate of its fair value, (2) when its economic fundamentals have deteriorated, (3) when technical points point toward continued selling pressure for an extended period or (4) when the facts underlying the decision to put the security in the Core Investment Fund's portfolio have changed. The Fund may hold all or a portion of its assets in cash or cash-equivalents like money market funds, certificates of deposit, short-term debt obligations, and repurchase agreements, either due to pending investments or when investment opportunities are limited. Under these circumstances, the Fund may not participate in stock market advances or declines to the same extent it would had it remained more fully invested in equity securities. Prospectus 10 The Investment Selection Process Used by the Global Dividend Fund The Global Dividend Fund's sub-adviser (the "Sub-Adviser"), Soledad Investment Management, LLC, uses the principles of value investing to analyze and select equity securities for the Global Dividend Fund's investment portfolio. When buying equity securities the Sub-Adviser uses fundamental analysis to identify securities it believes are trading at a discount to their "intrinsic" value. The Sub-Adviser considers both fundamentals and technical factors when identifying investment opportunities. These considerations may include a company trading at or near its current low, a low debt level or high interest coverage, a low price to earnings ratio, a low price to book ratio, the companys free cash flow, the companys dividend yield, and the companys return on equity. The Fund's equity securities may include common stock, ordinary shares, preferred securities, depositary receipts and any other instrument that would generally be considered to constitute an equity security. The Sub-Adviser sells or reduces the Global Dividend Fund's position in a security (1) when it reaches the Sub-Adviser's estimate of its "intrinsic" value, (2) when its economic fundamentals have deteriorated, (3) when technicals point toward continued selling pressure for an extended period or (4) when the facts or underlying the decision to put the security in the Global Dividend Fund's portfolio have changed. Temporary Defensive Positions The Global Dividend Fund may hold all or a portion of its assets in cash or cash-equivalents as a temporary defensive measure. Under these circumstances, the Global Dividend Fund may not participate in stock market advances or declines to the same extent it would had it remained more fully invested in common stocks. If the Global Dividend Fund invests in shares of a money market fund, shareholders of the Global Dividend Fund generally will be subject to duplicative management fees. The Principal Risks of Investing in the Funds Risks in General. Domestic economic growth and market conditions, interest rate levels, and political events are among the factors affecting the securities markets of the Funds' investments. There is risk that these and other factors may adversely affect the Funds' performance. You should consider your own investment goals, time horizon, and risk tolerance before investing in the Funds. An investment in the Funds may not be appropriate for all investors and is not intended to be a complete investment program. An investment in the Funds is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. You may lose money by investing in the Funds. The loss of money is a risk of investing in the Funds. Risks of Investing in Common Stocks. The Funds invest primarily in common stocks, which subjects the Funds and its shareholders to the risks associated with common stock investing. These risks include the financial risk of selecting individual companies that do not perform as anticipated, the risk that the stock markets in which the Funds invest may experience periods of turbulence and instability, and the general risk that domestic and global economies may go through periods of decline and cyclical change. Many factors affect the performance of each company that the Funds invest in, including the strength of the company's management or the demand for its products or services. You should be aware that a company's share price may decline as a result of poor decisions made by management or lower demand for the company's products or services. In addition, a company's share price may also decline if its earnings or revenues fall short of expectations. There are overall stock market risks that may also affect the value of the Funds. Over time, the stock markets tend to move in cycles, with periods when stock prices rise generally and periods when stock prices decline generally. The value of each Fund's investments may increase or decrease more than the stock markets in general. Prospectus 11 Risks of Small and Medium Capitalization Companies. To the extent the Funds invest in small and medium capitalization companies, the Funds may be subject to additional risks. The earnings and prospects of these companies are more volatile than larger companies. Small and medium capitalization companies may experience higher failure rates than do larger companies. The trading volume of securities of small and medium capitalization companies is normally less than that of larger companies and, therefore, may disproportionately affect their market price, tending to make them fall more in response to selling pressure than is the case with larger companies. Small and medium capitalization companies may have limited markets, product lines or financial resources, and may lack management experience. Options Risk. The Funds may engage in option transactions involving securities and stock indices in order to gain exposure to particular securities or markets, in connection with hedging transactions, or to try to enhance returns. Purchasing and selling of options require additional skills and techniques beyond normal portfolio management. The Funds' use of options involves risk that such instruments may not work as intended due to unanticipated developments, especially in abnormal market conditions, or if the Adviser or Sub-Adviser makes an error in judgment, or other causes. The use of options may magnify the increase or decrease in the performance of the Funds, and may also subject the Funds to higher price volatility. Fixed Income Securities Risk. To the extent a Fund invests in fixed income securities, it could lose money or experience a lower rate of return if it holds a fixed income security whose issuer is unable to meet its financial obligations, or whose value declines if interest rates decrease or increase, depending on the Fund's investments. These securities may accrue income that is distributable to shareholders even though the income may not yet have been paid. If so, a Fund may need to liquidate some of its holdings and forego the purchase of additional income-producing assets. Fluctuations in interest rates may affect the yield and value of a Fund's investments in income-producing or fixed income or debt securities. Generally, if interest rates rise, the value of the Fund's investments may fall. The Funds may invest in short-term securities that, when interest rates decline, affect that Fund's yield as these securities mature or are sold and the Fund purchases new short-term securities with lower yields. The Funds could lose money if they hold a fixed income security whose issuer is unable to meet its financial obligations. The Funds could lose money or experience a lower rate of return if they hold high-yield fixed income securities that are subject to higher credit risks and are less liquid than other fixed income securities. High-yield securities have more credit risk than investment grade bonds. Sector Risk. Sector risk is the possibility that stocks within the same group of industries will decline in price due to sector-specific market or economic developments. If the Adviser or Sub-Adviser invests a significant portion of a Fund's assets in a particular sector, the Fund is subject to the risk that companies in the same sector are likely to react similarly to legislative or regulatory changes, adverse market conditions and/or increased competition affecting that market segment. The sectors in which a Fund may be over-weighted will vary. Risks of Investing in Undervalued Securities. Undervalued securities are, by definition, out of favor with investors, and there is no way to predict when, if ever, the securities may return to favor. Therefore, investors should purchase shares of the Funds only if they intend to be patient, long-term investors. Foreign Risk. To the extent the Funds purchases DRs, which will give the Funds exposure to foreign companies, the Funds may be subject to risks not usually associated with owning securities of U.S. issuers. These risks can include the risks associated with higher transaction costs, delayed settlements, lack of liquidity, currency controls and adverse economic developments. This also includes the risk that fluctuations in the exchange rates between the U.S. dollar and foreign currencies may negatively affect an investment. Adverse changes in exchange rates may erode or reverse any gains Prospectus 12 produced by foreign currency denominated investments and widen any losses. Exchange rate volatility also may affect the ability of an issuer to repay U.S. dollar denominated debt, thereby increasing credit risk. In addition, the costs of foreign investing, including withholding taxes, brokerage commissions, and custodial costs, generally are higher than for U.S. investments. In addition, foreign issuers, brokers, and securities markets may be subject to less government supervision than in the U.S. The considerations noted above generally are intensified for investments in emerging markets. Emerging markets may have relatively unstable governments, economies based on only a few industries and securities markets that trade a small number of securities. Emerging Market Risk. Investing in securities of companies located or operating in emerging markets generally also is riskier than investing in securities of companies located or operating in developed countries. Emerging market countries may have unstable governments and/or economies that are subject to sudden change. These changes may be magnified by the countries emergent financial markets, resulting in significant volatility to investments in these countries. These countries also may lack the legal, business and social framework to support securities markets. Investment Management Risk. The Adviser's and Sub-Adviser's strategies may fail to produce the intended results. Portfolio Holdings Disclosure A description of the Funds policies and procedures with respect to the disclosure of the Funds portfolio securities is available in the Fund's Statement of Additional Information ("SAI"). Prospectus 13 Management The Investment Adviser Christopher Weil & Company, Inc. (the "Adviser") is the adviser of the Funds and has responsibility for the management of the Funds' affairs, under the supervision of the Trust's Board of Trustees. Christopher Weil & Company, Inc. is a registered investment adviser. The Adviser was organized in 1992 and its address is 12555 High Bluff Drive, Suite 180, San Diego, California 92130. The Adviser manages the investment portfolio of the Funds, subject to the policies adopted by the Trust's Board of Trustees. Under the Management Agreements, the Adviser, at its own expense and without reimbursement from the Trust, furnishes office space and all necessary office facilities, equipment and executive personnel necessary for managing the assets of the Funds. For its services the Adviser receives an investment management fee equal to 1.00% of the average daily net assets of the Core Investment Fund and an investment management fee equal to 1.25% of the average daily net assets of the Global Dividend Fund. A discussion regarding the basis of the Board of Trustees' approval of the Management Agreements between the Trust and the Adviser will be available in the Fund's first semi-annual report to shareholders. Under the Services Agreement the Adviser receives an additional fee of 0.50% and is obligated to pay the operating expenses of the Funds excluding, as applicable, management fees and sub-advisory fees, brokerage fees and commissions, 12b-1 fees, taxes, borrowing costs (such as (a) interest and (b) dividend expenses on securities sold short), ADR fees, the cost of acquired funds and extraordinary expenses. The Adviser (not the Funds) may pay certain financial institutions (which may include banks, brokers, securities dealers and other industry professionals) a fee for providing distribution related services and/or for performing certain administrative servicing functions for Fund shareholders to the extent these institutions are allowed to do so by applicable statute, rule or regulation. The Funds may from time to time purchase securities issued by financial institutions that provide such services; however, in selecting investments for the Funds, these services will not be taken into consideration. The Core Investment Fund's investment portfolio is managed on a day-to-day basis by Christopher Weil and John Wells. Christopher Weil is the Chairman of the Board of Christopher Weil & Company, Inc., a securities broker-dealer and registered investment advisor. He is also the CEO and President of Storage Managers, Inc. ("SMI") and Chairman of the Board of CWC Asset Advisors, Inc. ("CWCAA"), companies involved in the formation and management of a number of private-equity funds owning various real estate, oil/gas, small business, venture capital and hedge fund assets. Chris entered the securities business in 1963 and formed his own investment firm in 1970. Chris formed The Weil Company (CWC after a name change in 1996) in 1989 to provide portfolio management, investment advisory services. He formed CWCAA in 2000. Chris has been continuously involved as CEO or Chairman of these businesses since their founding. Chris is a graduate of University of California, Los Angeles. John Wells is a graduate of the University of Redlands with a BA in American and Asian History. In 1993 he joined Christopher Weil & Company, Inc., as Chief Technology Officer and Head Trader. In 2004 he became its President and Chief Executive Officer. John also currently serves as the President and CEO of CWC Asset Advisors, Inc., companies involved in the formation and management of a number of private-equity funds owning various real estate, oil/gas, small business, venture capital and hedge fund assets. Prospectus 14 The Sub-Adviser Soledad Investment Management, LLC (the "Sub-Adviser") serves as the sub-adviser of the Global Dividend Fund. Soledad Investment Management, LLC makes the day-to-day investment decisions and continuously reviews, supervises and administers the Global Dividend Fund's investment program. The Global Dividend Fund's investment portfolio is managed on a day-to-day basis by Luong Nguyen, CFA. Mr. Nguyen is a managing member and chief investment officer of the Sub-Adviser and has served as portfolio manager of the Global Dividend Fund since its inception. The Sub-Adviser is a registered investment adviser. As full compensation for all services rendered, Christopher Weil and Company pays Soledad Investment Management, LLC compensation equal to 0.625% of the Fund's average daily net assets. The Sub-Adviser was organized in 2008 and its address is 12555 High Bluff Drive, Suite 180, San Diego, California 92130. Mr. Nguyen founded the Sub-Adviser in 2008. Mr. Nguyen was formerly an institutional portfolio manager at Brandes Investment Partners. Prior to launching Soledad Investment Management, LLC, Mr. Nguyen was Executive Vice President at Needelman Asset Management, overseeing the research process and management of all-cap International and Global funds based on a research intensive, fundamental value discipline. Mr. Nguyen holds a Bachelor's degree from Washington University and earned his Master of International Business Studies in Japanese Management and Finance from the University of South Carolina. He was also a Mombusho Fellow at Waseda University in Tokyo. The Funds Statement of Additional Information provides information about the portfolio managers' compensation, other accounts managed by the portfolio managers, and the portfolio managers' ownership of Fund shares. Shareholder Information Pricing of Fund Shares The price you pay for a share of the Fund, and the price you receive upon selling or redeeming a share of the Fund, is called the Fund's net asset value ("NAV"). The NAV is calculated by taking the total value of the Fund's assets, subtracting its liabilities, and then dividing by the total number of shares outstanding, rounded to the nearest cent: Net Asset Value Total Asset - Liabilities / Number of Shares Outstanding The NAV is generally calculated as of the close of trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) every day the Exchange is open. The New York Stock Exchange generally is open every day other than weekends and holidays. All purchases, redemptions or reinvestments of Fund shares will be priced at the next NAV calculated after your order is received in proper form by the Funds' Transfer Agent, Mutual Shareholder Services plus any applicable sales charge. If you purchase shares directly from the Fund, your order must be placed with the Transfer Agent prior to the close of the trading of the New York Stock Exchange in order to be confirmed for that day's NAV. The Fund's assets are generally valued at their market value. If market prices are not available or, in the adviser's opinion, market prices do not reflect fair value, or if an event occurs after the close of trading (but prior to the time the NAV is calculated) that materially affects fair value, the adviser may value the Fund's assets at their fair value according to policies approved by the Fund's Board of Trustees. For example, if trading in a portfolio security is halted and does not resume before the Fund calculates its NAV, the adviser may need to price the security using the Fund's fair value pricing guidelines. Without a fair value price, short term traders could take advantage of the arbitrage opportunity and dilute the NAV of long term investors. Fair valuation of a Fund's portfolio securities Prospectus 15 can serve to reduce arbitrage opportunities available to short term traders, but there is no assurance that fair value pricing policies will prevent dilution of the Fund's NAV by short term traders. The Fund's investments are valued at market value or, if a market quotation is not readily available, at the fair value determined in good faith by the adviser, subject to the review and oversight of the Fund's Board of Trustees. The Fund may use pricing services to determine market value. Because the Funds may hold portfolio securities that trade in foreign markets or that are primarily listed on foreign exchanges that trade on weekends or other days when the Fund does not price its shares, the net asset value of a Fund's shares may change on days when shareholders will not be able to purchase or redeem the Fund's shares. Customer Identification Program IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT To help the government fight the funding of terrorism and money laundering activities, Federal law requires all financial institutions to obtain, verify, and record information that identifies each person who opens an account. This means that, when you open an account, we will ask for your name, address, date of birth, and other information that will allow us to identify you. We may also ask for identifying documents, and may take additional steps to verify your identity. We may not be able to open an account or complete a transaction for you until we are able to verify your identity. Investing in the Funds You may purchase shares of the Funds through the Distributor or through a brokerage firm or other financial institution that has agreed to sell the Fund's shares. If you are investing directly in the Funds for the first time, you will need to establish an account by completing a Shareholder Account Application (To establish an IRA, complete an IRA Application). To request an application, call toll-free 1-888-550-9266. Your initial investment minimum can be found in the table below. The Fund reserves the right to change the amount of these minimums from time to time or to waive them in whole or in part for certain accounts. Investment minimums may be higher or lower to investors purchasing shares through a brokerage firm or other financial institution. Investments Made Through Brokerage Firms or Other Financial Institutions If you invest through a brokerage firm or other financial institution, the policies and fees may be different than those described here. Financial advisers, financial supermarkets, brokerage firms, and other financial institutions may charge transaction and other fees and may set different minimum investments or limitations on buying or selling shares. Consult a representative of your financial institution if you have any questions. A Fund is deemed to have received your order when the brokerage firm or financial institution receives the order, and your purchase will be priced at the next calculated NAV. Your financial institution is responsible for transmitting your order in a timely manner. Minimum Investments Initial Additional Regular Account $ 3,500 $ 100 Automatic Investment Plan $ 3,500 $ 100* IRA Account $ 3,500 $ 100 *An Automatic Investment Plan requires a $100 minimum automatic monthly or quarterly investment. All purchases must be made in U.S. dollars and checks must be drawn on U.S. banks. No cash, money orders, travelers checks, credit cards, credit card checks, third party checks or other checks Prospectus 16 deemed to be high-risk checks will be accepted. A $20 fee will be charged against your account for any payment check returned to the transfer agent or for any incomplete electronic fund transfer, or for insufficient funds, stop payment, closed account or other reasons. If a check does not clear your bank or the Fund is unable to debit your predesignated bank account on the day of purchase, the Fund reserves the right to cancel the purchase. If your purchase is canceled, you will be responsible for any losses or fees imposed by your bank and losses that may be incurred as a result of a decline in the value of the canceled purchase. The Fund (or Fund agent) has the authority to redeem shares in your account(s) to cover any losses due to fluctuations in share price. Any profit on such cancellation will accrue to the Fund. Your investment in the Fund should be intended to serve as a long-term investment vehicle. The Fund is not designed to provide you with a means of speculating on the short-term fluctuations in the stock market. The Fund reserves the right to reject any purchase request that it regards as disruptive to the efficient management of the Fund, which includes investors with a history of excessive trading. The Fund also reserves the right to stop offering shares at any time. Types of Account Ownership You can establish the following types of accounts by completing a Shareholder Account Application:  Individual or Joint Ownership Individual accounts are owned by one person. Joint accounts have two or more owners.  A Gift or Transfer to Minor (UGMA or UTMA) A UGMA/UTMA account is a custodial account managed for the benefit of a minor. To open an UGMA or UTMA account, you must include the minor's social security number on the application.  Trust An established trust can open an account. The names of each trustee, the name of the trust and the date of the trust agreement must be included on the application.  Business Accounts Corporation and partnerships may also open an account. The application must be signed by an authorized officer of the corporation or a general partner of a partnership.  IRA Accounts See Tax-Deferred Plans on page 18. Instructions For Opening and Adding to an Account TO OPEN AN ACCOUNT BY MAIL Complete and sign the Shareholder Application or an IRA Application. Make your check payable to Christopher Weil & Company Funds.  For IRA accounts, please specify the year for which the contribution is made. Mail or overnight the application and check to: Christopher Weil & Company Funds c/o Mutual Shareholder Services 8000 Town Centre Drive, Suite 400 Broadview Heights, Ohio 44147 Prospectus 17 TO ADD TO AN ACCOUNT BY MAIL Complete the investment slip that is included with your account statement, and write your account number on your check. If you no longer have your investment slip, please reference your name, account number, and address on your check. Mail or overnight the slip and the check to: Christopher Weil & Company Funds c/o Mutual Shareholder Services 8000 Town Centre Drive, Suite 400 Broadview Heights, Ohio 44147 TO OPEN AN ACCOUNT BY WIRE Call 1-888-550-9266 for instructions and to obtain an investor account number or an IRA account number prior to wiring to the Funds. TO ADD TO AN ACCOUNT BY WIRE Call 1-888-550-9266 for instructions. Telephone and Wire Transactions With respect to all transactions made by telephone, the Funds and its transfer agent will employ reasonable procedures to confirm that instructions communicated by telephone are genuine. Such procedures may include, among others, requiring some form of personal identification prior to acting upon telephone instructions, providing written confirmation of all such transactions, and/or tape recording all telephone instructions. If reasonable procedures are followed, then neither the Funds nor the transfer agent will be liable for any loss, cost, or expense for acting upon an investor's telephone instructions or for any unauthorized telephone redemption. In any instance where the Funds' transfer agent is not reasonably satisfied that instructions received by telephone are genuine, neither the Funds nor the transfer agent shall be liable for any losses which may occur because of delay in implementing a transaction. If you purchase your initial shares by wire, the transfer agent first must have received a completed account application and issued an account number to you. The account number must be included in the wiring instructions as set forth on the previous page. The transfer agent must receive your account application to establish shareholder privileges and to verify your account information. Payment of redemption proceeds may be delayed and taxes may be withheld unless the Funds receive a properly completed and executed account application. Shares purchased by wire will be purchased at the NAV next determined after the transfer agent receives your wired funds and all required information is provided in the wire instructions. If the wire is not received by 4:00 p.m. Eastern time, the purchase will be effective at the NAV next calculated after receipt of the wire. Tax-Deferred Plans If you are eligible, you may set up one or more tax-deferred accounts. A tax-deferred account allows you to shelter your investment income and capital gains from current income taxes. A contribution to certain of these plans may also be tax deductible. Tax-deferred accounts include retirement plans described below. Distributions from these plans are generally subject to an additional tax if withdrawn prior to age 59 1/2 or used for a nonqualifying purpose. Investors should consult their tax adviser or legal counsel before selecting a tax-deferred account. Prospectus 18 US Bank N.A. , serves as the custodian for the tax-deferred accounts offered by the Funds. You will be charged an annual account maintenance fee of $8 for each tax-deferred account you have with the Funds. You may pay the fee by check or have it automatically deducted from your account (usually in December). The custodian reserves the right to change the amount of the fee or to waive it in whole or part for certain types of accounts. Types of Tax-Deferred Accounts  Traditional IRA An individual retirement account. Your contribution may or may not be deductible depending on your circumstances. Assets can grow tax-deferred and distributions are taxable as income.  Roth IRA An IRA with non-deductible contributions, tax-free growth of assets, and tax-free distributions for qualified distributions.  Spousal IRA An IRA funded by a working spouse in the name of a non-earning spouse.  SEP-IRA An individual retirement account funded by employer contributions. Your assets grow tax-deferred and distributions are taxable as income.  Keogh or Profit Sharing Plans These plans allow corporations, partnerships and individuals who are self-employed to make tax-deductible contributions of up to $35,000 for each person covered by the plans.  403(b) Plans An arrangement that allows employers of charitable or educational organizations to make voluntary salary reduction contributions to a tax-deferred account.  401(k) Plans Allows employees of corporations of all sizes to contribute a percentage of their wages on a tax-deferred basis. These accounts need to be established by the trustee of the plan. Automatic Investment Plans By completing the Automatic Investment Plan section of the account application, you may make automatic monthly or quarterly investments ($100 minimum per purchase) in the Funds from your bank or savings account. Your initial investment minimum is $3,500 if you select this option. Shares of the Funds may also be purchased through direct deposit plans offered by certain employers and government agencies. These plans enable a shareholder to have all or a portion of their payroll or Social Security checks transferred automatically to purchase shares of the Funds. Prospectus 19 FOR INVESTING Automatic Investment Plan For making automatic investments from a designated bank account. Payroll Direct Deposit Plan For making automatic investments from your payroll check. Dividend Reinvestment All income dividends and capital gains distributions will be automatically reinvested in shares of the Fund unless you indicate otherwise on the account application or in writing. Instructions For Selling Fund Shares You may sell all or part of your shares on any day that the New York Stock Exchange is open for trading. Your shares will be sold at the next NAV per share calculated after your order is received in proper form by the transfer agent. The proceeds of your sale may be more or less than the purchase price of your shares, depending on the market value of the Fund's securities at the time of your sale. Your order will be processed promptly and you will generally receive the proceeds within seven days after receiving your properly completed request. The Fund will not mail any proceeds unless your investment check has cleared the bank, which may take up to fifteen calendar days. This procedure is intended to protect the Fund and its shareholders from loss. If the dollar or share amount requested is greater than the current value of your account, your entire account balance will be redeemed. If you choose to redeem your account in full, any automatic services currently in effect for the account will be terminated unless you indicate otherwise in writing. TO SELL SHARES By Mail Write a letter of instruction that includes: The names(s) and signature(s) of all account owners. Your account number. The dollar or share amount you want to sell. Where to send the proceeds. If redeeming from your IRA, please note applicable withholding requirements. Obtain a signature guarantee or other documentation, if required. Mail or overnight your request to: Christopher Weil & Company Funds c/o Mutual Shareholder Services 8000 Town Centre Drive, Suite 400 Broadview Heights, Ohio 44147 You will automatically be granted telephone redemption privileges unless you decline them in writing or indicate on the appropriate section of the account application that you decline this option. Otherwise, you may redeem Fund shares by calling 1-888-550-9266. Redemption proceeds will only be mailed to your address of record. You may only redeem a maximum of $25,000 per day by telephone. You will not be able to redeem by telephone and have a check sent to your address of record for a period of 15 days following an address change. Unless you decline telephone privileges in writing or on your account application, as long as the Funds take reasonable measures to verify the order, you may be responsible for any fraudulent telephone order. Prospectus 20 For specific information on how to redeem your account, and to determine if a signature guarantee or other documentation is required, please call toll-free in the U.S. 1-888-550-9266. Additional Redemption Information Signature Guarantees Signature guarantees are designed to protect both you and the Fund from fraud. A signature guarantee of each owner is required to redeem shares in the following situations: If you change ownership on your account. If you request the redemption proceeds to be sent to a different address than that registered on the account. If a change of address request has been received by the Transfer Agent within the last 15 days. If you wish to redeem $25,000 or more from any shareholder account. Signature guarantees can be obtained from most banks, savings and loan associations, trust companies, credit unions, broker/dealers, and member firms of a national securities exchange. Call your financial institution to see if they have the ability to guarantee a signature. A notary public cannot provide signature guarantees. The Funds reserve the right to require a signature guarantee under other circumstances or to delay a redemption when permitted by Federal Law. For more information pertaining to signature guarantees, please call 1-888-550-9266. Redemptions In-Kind The Funds do not intend to redeem shares in any form except cash. However, if the amount you are redeeming is over the lesser of $250,000 or 1% of a Fund's net asset value, the Fund has the right to redeem your shares by giving you the amount that exceeds the lesser of $250,000 or 1% of the Fund's net asset value in securities instead of cash. In the event that an in-kind distribution is made, a shareholder may incur additional expenses, such as the payment of brokerage commissions, on the sale or other disposition of the securities received from the Fund. Corporate, Trust and Other Accounts Redemption requests from corporate, trust, and other accounts may require documents in addition to those described above, evidencing the authority of the officers, trustees or others. In order to avoid delays in processing redemption requests for these accounts, you should call the transfer agent at 1-888-550-9266 to determine what additional documents are required. Address Changes To change the address on your account, call the transfer agent at 1-888-550-9266 or send a written request signed by all account owners. Include the account number(s) and name(s) on the account and both the old and new addresses. Certain options may be suspended for a period of 15 days following an address change. Transfer of Ownership In order to change the account registration or transfer ownership of an account, additional documents will be required. In order to avoid delays in processing these requests, you should call the transfer agent at 1-888-550-9266 to determine what additional documents are required. Redemption Initiated by the Funds Because there are certain fixed costs involved with maintaining your account, the Funds may require you to redeem all of your shares if your account balance falls below $500. After your account balance falls below the minimum balance, you will receive a notification from the Funds indicating its intent to Prospectus 21 close your account along with instructions on how to increase the value of your account to the minimum amount within 60 days. If your account balance is still below $500 after 60 days, the Funds may close your account and send you the proceeds. This minimum balance requirement does not apply to accounts using automatic investment plans, to IRAs, and to other tax-sheltered investment accounts. The right of redemption by the Funds will not apply if the value of your account balance falls below $500 because of market performance. All shares of the Funds are also subject to involuntary redemption if the Board of Trustees determines to liquidate the Funds. Any involuntary redemption will create a capital gain or loss, which may have tax consequences about which you should consult your tax adviser. Shareholder Communications Account Statements Every quarter, shareholders of the Funds will automatically receive regular account statements. You will also be sent a yearly statement detailing the tax characteristics of any dividends and distributions you have received. Confirmations Confirmation statements will be sent after each transaction that affects your account balance or account registration. Regulatory Mailings Financial reports will be sent at least semiannually. Annual reports will include audited financial statements. To reduce expenses, one copy of each report will be mailed to each taxpayer identification number even though the investor may have more than one account in the Fund. Dividends and Distributions The Funds intend to pay distributions on an annual basis and expects that distributions will consist primarily of capital gains. You may elect to reinvest income dividends and capital gain distributions in the form of additional shares of a Fund or receive these distributions in cash. Dividends and distributions from the Funds are automatically reinvested in the Funds, unless you elect to have dividends paid in cash. Reinvested dividends and distributions receive the same tax treatment as those paid in cash. If you are interested in changing your election, you may call the transfer agent at 1-888-550-9266 or send a written notification to: Christopher Weil & Company Funds c/o Mutual Shareholder Services 8000 Town Centre Drive, Suite 400 Broadview Heights, Ohio 44147 Market Timing The Funds discourage market timing. Market timing is an investment strategy using frequent purchases, redemptions and/or exchanges in an attempt to profit from short term market movements. Market timing may result in dilution of the value of Fund shares held by long term shareholders, disrupt portfolio management and increase Fund expenses for all shareholders. To discourage large and frequent short-term trades by investors, and to compensate the Funds for costs that may be imposed by such trades, the Funds imposes a redemption fee of 2.00% of the total redemption amount (calculated at market value) if you sell or exchange your shares after holding them for 90 days or less. The redemption fee is paid directly to the Funds and is designed to offset brokerage commissions, market impact, or other costs that may be associated with short-term trading. Prospectus 22 The following types of redemptions and exchanges are exempt from the redemption fee: Redemption of shares purchased through Plan participant payroll or employer contributions; Redemption of shares purchased through reinvestment of dividends or capital gain distributions; Redemptions in connection with asset allocation programs that offer automatic re-balancing; wrap-fee accounts and similar types of accounts or programs; and certain types of 401(k) or other retirement accounts that provide default investment options; Redemptions following the death of a shareholder or the settler of a living trust that is the registered shareholder of an account, for shares held in the account at the time of death. The Board of Trustees also has adopted a policy directing the Funds to reject any purchase order with respect to one investor, a related group of investors or their agent(s), where it detects a pattern of purchases and sales of a Fund that indicates market timing or trading that it determines is abusive. This policy applies uniformly to all Fund shareholders. While the Funds attempt to deter market timing, there is no assurance that it will be able to identify and eliminate all market timers. For example, certain accounts called "omnibus accounts" include multiple shareholders. Omnibus accounts typically provide the Funds with a net purchase or redemption request on any given day where purchasers of Fund shares and redeemers of Fund shares are netted against one another and the identity of individual purchasers and redeemers whose orders are aggregated are not known by the Funds. The netting effect often makes it more difficult for the Funds to detect market timing, and there can be no assurance that the Funds will be able to do so. The Funds may invest in foreign securities, and small to mid capitalization companies, and therefore may have additional risks associated with market timing.
